DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 depends on itself, and should be changed for proper dependency. For purposes of examination, this claim has been interpreted as depending on claim 10. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Giannoble; Jill W. (US 6152911 A) in view of Waldhauser, Steven L. et al. (US 20040122360 A1).
Regarding claim 1, Giannoble discloses a catheter (col. 1, lines 5-10; col. 2, lines 32-35, venous return catheter; col. 4, lines 27-32, Figs. 1, 2, two-stage venous return catheter 30), comprising: 
an inner polymeric layer (col. 4, lines 42-46, body wall of catheter 30);
a reinforcement disposed about the inner polymeric layer (col. 4, lines 42-46, substantially rigid helical support member 36; col. 5, lines 37-43, proximal helical support member 40 being integrally embedded within the walls of body 44);
the catheter including a first portion in which the reinforcement has a first filament pattern (col. 4, lines 56-60, third wire forming a proximal helical support member 40); and 
a second portion in which the reinforcement has a second filament pattern different from the first filament pattern (col. 4, lines 46-49, the spacing of adjacent portions of the helical support member 36 is sufficiently large to define a helical spacing through which openings 34 are defined);
an outer polymeric layer disposed about the braided reinforcement and including an outer surface (col. 6, lines 31-41, catheter 30 is preferably manufactured by using a mandrel and dip process … then the catheter is dipped once again to complete the process and embed the helical support members therewithin); and 

Giannoble teaches the invention substantially as claimed by Applicant with the exception of a braided reinforcement. Waldhauser discloses an elongated steerable catheter (¶ [0001], [0016], [0017], [0046], catheter body 12), comprising: 
an inner polymeric layer (¶ [0049], a delivery lumen liner 44 defining delivery lumen 24);
a braided reinforcement disposed about the inner polymeric layer (¶ [0049], a tubular wire braid 28);

    PNG
    media_image1.png
    697
    920
    media_image1.png
    Greyscale
the catheter including a first portion in which the braided reinforcement has a first filament pattern (Fig. 7 and annotated Fig. 6, portions of tubular wire braid 28 show a uniform braid pattern); and 
a second portion in which the braided reinforcement has a second filament pattern different from the first filament pattern (¶ [0050], FIGS. 6 and 7, the continuous wire braid 28 is formed of wires … braided around the pull wire sleeve 48 to form a braid port 90); 
an outer polymeric layer disposed about the braided reinforcement and including an outer surface (¶ [0047], respective outer sheath segments or jackets 40, 41, and 42 of thermoplastic materials); and 
one or more openings extending through the inner polymeric layer and the outer polymeric layer and disposed within the second portion of the catheter (¶ [0073], the plurality of wires are then braided in step S126 into the continuous wire braid extending around the diverted proximal segment of the pull wire lumen liner 44 to form the wire braid port 90 shown in FIG. 7).
Waldhauser demonstrates that a braided reinforcement is a common form of reinforcing element that is adapted for transmitting torque (¶ [0009], a tubular or braided wire reinforcement is employed … to stiffen the thin catheter wall … enables torque transmission to the catheter distal end). Waldhauser also constructs a reinforcing element with generally uniform filaments (¶ [0069], STEEGER™ Model K80-72# horizontal fine wire braider … ribbon wire having a thickness between 0.0005 inches (0.0127 mm) and 0.003 inches (0.00762 mm)). 
One would be motivated to modify Giannoble with the braided reinforcement of Waldhauser to prevent kinking or collapsing as called for by Giannoble (col. 2, lines 36-47). Also, the braided reinforcement of Waldhauser can be manufactured without a single thickness of wire instead of the two thicknesses that Giannoble requires (col. 5, lines 1-6, the cross section diameter of the second wire forming the distal helical support member 38 and the third wire forming the proximal helical support 40 also have a smaller diameter than the cross section diameter of the first wire comprising the more rigid helical support member 36). Therefore, it would have been obvious to modify Giannoble with the braided reinforcement of Waldhauser in order to strengthen a catheter and reduce its manufacturing costs by using filaments of a uniform diameter. 

Regarding claim 10, Giannoble discloses a drainage catheter (col. 1, lines 5-10; col. 2, lines 32-35, col. 4, lines 27-32, Figs. 1, 2, two-stage venous return catheter 30), comprising: 
a polymeric tubular member (col. 4, lines 42-46, body wall of catheter 30);
a reinforcement disposed about the polymeric tubular member (col. 4, lines 42-46, substantially rigid helical support member 36; col. 5, lines 37-43, proximal helical support member 40 being integrally embedded within the walls of body 44); and 
including a repeating pattern extending over a first portion of a length of the drainage catheter (col. 4, lines 56-60, third wire forming a proximal helical support member 40);
the reinforcement including a modified pattern extending over a second portion of the length of the drainage catheter (col. 4, lines 46-49, the spacing of adjacent portions of the helical support member 36 is sufficiently large to define a helical spacing through which openings 34 are defined);
the modified pattern providing a region without any filaments (col. 4, lines 49-51, the openings 34 are defined in the helical pattern between adjacent portions of the helical support member 36); and 
a drainage hole extending through the polymeric tubular member and disposed within the region without any filaments (col. 4, lines 35-39, the catheter 30 is further seen to have a second set of proximal openings 34 … for drawing blood).
Giannoble lacks a braided reinforcement. Waldhauser discloses a catheter (¶ [0001], [0016], [0017], [0046], catheter body 12), comprising: 
a polymeric tubular member (¶ [0049], a delivery lumen liner 44 defining delivery lumen 24);
a braided reinforcement disposed about the polymeric tubular member (¶ [0049], a tubular wire braid 28); and 
including a repeating braid pattern extending over a first portion of a length of the drainage catheter (Fig. 7 and annotated Fig. 6, portions of tubular wire braid 28 show a uniform braid pattern); and 
the braided reinforcement including a modified braid pattern extending over a second portion of the length of the drainage catheter; the modified braid pattern providing a region without any braid filaments (¶ [0050], FIGS. 6 and 7, the continuous wire braid 28 is formed of wires … braided around the pull wire sleeve 48 to form a braid port 90); and 
a hole extending through the polymeric tubular member and disposed within the region without any braid filaments (¶ [0073], the plurality of wires are then braided in step S126 into the continuous wire braid extending around the diverted proximal segment of the pull wire lumen liner 44 to form the wire braid port 90 shown in FIG. 7).
Waldhauser strengthens a reinforcement element and constructs it with standard equipment and supplies (¶ [0009], [0069]). Regarding the rationale and motivation to modify Giannoble with the braided reinforcement of Waldhauser, see discussion of claim 1 above. 
 
Regarding claim 17, Giannoble discloses a method of forming a drainage catheter (col. 6, lines 31-41, catheter 30 is preferably manufactured by using a mandrel and dip process);
including a reinforcement (col. 4, lines 42-46, substantially rigid helical support member 36); and 
a drainage hole (col. 4, lines 35-39, a second set of proximal openings 34 … for drawing blood).
the method comprising: applying a reinforcement over a polymeric inner liner (col. 6, lines 31-41, mandrel and dip process, whereby a mandrel is first dipped in the liquefied plastisol body material, the respective helical support members are then disposed thereabout); 
the reinforcement including a repeating pattern extending over a first portion of a length of the drainage catheter (col. 4, lines 56-60, third wire forming a proximal helical support member 40); and 
a modified pattern extending over a second portion of the length of the drainage catheter (col. 4, lines 46-49, the spacing of adjacent portions of the helical support member 36 is sufficiently large to define a helical spacing through which openings 34 are defined);
the modified pattern providing a region without any filaments (col. 4, lines 49-51, the openings 34 are defined in the helical pattern between adjacent portions of the helical support member 36); 
flowing a polymeric outer sheath over the reinforcement (col. 6, lines 31-41, and then the catheter is dipped once again to complete the process and embed the helical support members therewithin); and 
forming a drainage hole extending through the polymeric inner liner and the polymeric outer sheath, the drainage hole positioned within the region without any filaments (col. 4, lines 46-49, the spacing of adjacent portions of the helical support member 36 is sufficiently large to define a helical spacing through which openings 34 are defined).
Giannoble lacks a braided reinforcement and a step of reflowing a polymeric outer sheath. Waldhauser discloses a method of forming a catheter (¶ [0015], improved manufacturing methods … high quality multi-lumen catheter bodies);
including a braided reinforcement (¶ [0049], tubular wire braid 28); and 
a hole (¶ [0050], braid port 90);
the method comprising: braiding a braided reinforcement over a polymeric inner liner (¶ [0050], the continuous wire braid 28 is formed of wires braided over the delivery lumen liner 44 and the pull wire lumen liner 46 distal to the pull wire jacket port 32);
the braided reinforcement including a repeating braid pattern extending over a first portion of a length of the drainage catheter (Fig. 7 and annotated Fig. 6, portions of tubular wire braid 28 show a uniform braid pattern); and 
a modified braid pattern extending over a second portion of the length of the drainage catheter, the modified braid pattern providing a region without any braid filaments  (¶ [0050], FIGS. 6 and 7, the continuous wire braid 28 is formed of wires … braided around the pull wire sleeve 48 to form a braid port 90);
reflowing a polymeric outer sheath over the braided reinforcement (¶ [0079], heat chamber … reflow the proximal and intermediate jackets in step S324 and then cooled in step S326); and 
forming a hole extending through the polymeric inner liner and the polymeric outer sheath (Figs. 6, 7 braid port 90);
the drainage hole positioned within the region without any braid filaments (¶ [0067], the woven wires are diverted around the pull wire lumen sheath 48 but are not severed in the process so that the wire braid is not rendered discontinuous between the proximal and distal ends of the wire braid 28 simply due to the formation of the wire braid port).
Waldhauser shows how to construct a strong reinforcement element with standard equipment and supplies (¶ [0009], [0069]). Regarding the rationale and motivation to modify Giannoble with the braided reinforcement of Waldhauser, see discussion of claim 1 above. 

Regarding claims 2-9, 11-14 and 18, Giannoble discloses a catheter wherein the second filament pattern is configured to enable the one or more drainage holes to pass through the reinforcement without cutting or breaking any of the filaments forming the reinforcement (col. 4, lines 46-49, Figs. 2, 4, the spacing of adjacent portions of the helical support member 36 is sufficiently large to define a helical spacing through which openings 34 are defined)
wherein the one or more drainage holes are disposed relative to the reinforcement such that each of the filaments extend intact from a position distal of the one or more drainage holes to a position proximal of the one or more drainage holes (Figs. 2, 4, consecutive coils of helical support member 36 extend proximally and distally around openings 34);
wherein the reinforcement is configured such that the second filament pattern of the reinforcement provides a region free of filaments in order to accommodate the one or more drainage holes (Figs. 2, 4, consecutive coils of helical support member 36 provide regions free of filament, where openings 34 can pass through a polymeric region);
wherein the reinforcement comprises metal filaments (col. 3, lines 33-35, each of the helical support members is preferably comprised of a metal material, such as stainless steel);
wherein the first filament pattern provides a uniform spacing between filaments (Figs. 2, 4, proximal helical support member 40 has a uniform spacing between filaments). 
further comprising a polymeric sheath disposed over the braided reinforcement (col. 6, lines 31-41, mandrel and dip process … then the catheter is dipped once again to complete the process and embed the helical support members therewithin);
the drainage hole extending through the polymeric sheath (Figs. 2, 4, second set of proximal openings 34);
wherein the modified braid pattern extends over less than about 25 percent of the length of the drainage catheter and the modified braid pattern extends over less than about 10 percent of the length of the drainage catheter (Figs. 2, 4, second set of proximal openings 34 extend over less than about 10-25 percent of the length of the catheter);
wherein the braided reinforcement comprises stainless steel and/or tungsten (col. 3, lines 33-35, each of the helical support members is preferably comprised of a metal material, such as stainless steel);
wherein forming the drainage hole does not damage any of the braid filaments of the braided reinforcement (Figs. 2, 4, openings 34 pass between consecutive coils of helical support member 36).
Giannoble lacks a braided reinforcement and polymeric filaments. Waldhauser discloses a reinforcement braid that is braided to include a region free of filaments (¶ [0050], the continuous wire braid 28 is formed of wires … braided around the pull wire sleeve 48 to form a braid port 90);
wherein the reinforcement braid comprises polymeric filaments (¶ [0052], wire braid 28 can be formed of … non-metallic materials such as those made of polyaramids, carbon fibers, Dacron, Nylon, or liquid crystal polymer); 
wherein the first filament pattern provides a uniform spacing between braid filaments (¶ [0050], the continuous wire braid 28 is formed of wires braided over the delivery lumen liner 44 and the pull wire lumen liner 46 distal to the pull wire jacket port 32 … and braided over at least a portion of the delivery lumen liner 44 proximal to the pull wire jacket port 32); 
wherein the second filament pattern provides a non-uniform spacing between braid filaments (Fig. 7, the region around braid port 90 shows a non-uniform pattern);
Regarding rationale and motivation to modify Giannoble with the braided reinforcement of Waldhauser, see discussion of claim 1 above. Waldhauser also demonstrates that reinforcing elements can be constructed from a wider variety of materials. Waldhauser selects these materials to adjust the flexibility of the catheter (¶ [0052], the braid characteristics, such as pick, angle, spacing, the nature of the strand (i.e., flat or round), and the like, can be selected together with the characteristics of the thermoplastic proximal and intermediate jackets 40, 41, and 42 to provide a desired torsional stiffness and axial flexibility of the proximal, transition, and bendable intermediate sections 50, 51 and 52, respectively). Additionally, the polymeric reinforcement elements of Waldhauser are nonconductive and compatible with MRI equipment. Therefore it would have been obvious to modify Giannoble with the various reinforcement materials of Waldhauser in order to select from a wider range of stock materials, and optionally to construct an MRI-compatible catheter. 

Regarding claim 16, Giannoble lacks a hybrid of metal filaments and polymer filaments. Waldhauser discloses a catheter wherein the braided reinforcement comprises a hybrid of metal filaments and polymer filaments (¶ [0052], wire braid 28 can be formed of a metallic material, such as a superelastic alloy or stainless steel, or non-metallic materials such as those made of polyaramids, carbon fibers, Dacron, Nylon, or liquid crystal polymer).
Waldhauser discloses a variety of materials for making reinforcement filaments. This listing of two broad types of materials is interpreted as including one or more of the materials. A skilled artisan would have been able to select both metallic and nonmetallic filaments to regulate the flexibility. Alternatively, metallic filaments can be included to provide an imaging marker. A skilled artisan would have been motivated to modify Giannoble with the various filament materials of Waldhauser in order to select from a broader range of supplies, to regulate the flexibility of the catheter, and/or to provide an imaging marker. 

Regarding claim 19, Giannoble discloses a prior at method of making a catheter wherein forming drainage hole comprises hole-punching through a polymeric layer (cols. 1-2, lines 65-6, venous return catheter is disclosed in U.S. Pat. No. 4,639,252 to Kelley et al. … these drainage openings being punched through the layer of reinforcing material).
Giannoble does not expressly discloses that the inventive catheter is made by drilling, milling or hole-punching. However, a skilled artisan would have been able to incorporate the cited hole-punching process with other steps of Giannoble, since Giannoble calls for forming holes in the catheter (Figs. 2, 4, proximal openings 34). Therefore, it would have been obvious to use a hole-punching in Giannoble’s method since Giannoble requires a technique to form proximal openings 34. 

Regarding claim 20, Giannoble does not program a braiding machine. Waldhauser discloses a method wherein braiding the braided reinforcement comprises programming a braiding machine to produce the repeating braid pattern extending over a first portion of a length of the drainage catheter and a modified braid pattern extending over a second portion of the length of the drainage catheter (¶ [0069], Turning to FIG. 10, the wire braiding of the wire braid 28 is preferably accomplished using an automated braiding machine, e.g., a STEEGER™ Model K80-72# horizontal fine wire braider; ¶ [0073], The braiding and advancement of the delivery lumen liner 44 through the braiding region is restarted in step S124. The plurality of wires are then braided in step S126 into the continuous wire braid extending around the diverted proximal segment of the pull wire lumen liner 44 to form the wire braid port 90 shown in FIG. 7. Braiding is continued in step S126 until the proximal end of the delivery lumen liner 44 exits the braider output cone).
Waldhauser manufactures a catheter with commercially available equipment, which rapidly braids filaments during an automated process. One would be motivated to modify Giannoble with the braiding machine of Waldhauser to reduce the time and expense needed for manufacturing a catheter, and to produce a consistent product. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Giannoble and Waldhauser, further in view of Sutermeister; Derek C. et al. (US 20150174363 A1). 
Regarding claim 15, Giannoble and Waldhauser lack PEEK or high molecular weight polyethylene. Sutermeister discloses a catheter (¶ [0002], [0008], [0028], FIG. 1 is an illustration of a guide catheter 100);
including a braided reinforcement (¶ [0029], reinforcing braid 108);
wherein the braided reinforcement comprises polyetheretherketone (PEEK) or high molecular weight polyethylene (¶ [0047], examples of some materials for the first plurality of the wires 109 and the second plurality of wires 109' may include stainless steel … HDPE, nylon, silk, PEEK, or other suitable materials);
Sutermeister selects well-known materials for braided reinforcements. One would be motivated to modify Giannoble and Waldhauser with the PEEK or HDPE of Sutermeister to construct a catheter from MRI- or microwave-compatible materials, or to regulate the flexibility of the catheter. Therefore, it would have been obvious to modify Giannoble and Waldhauser with the PEEK of Sutermeister in order to make the catheter compatible with imaging equipment, or regulate its flexibility. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jonkman; Kenneth R.	US 20090076482 A1
Lunn; Peter A. et al.	US 20080262472 A1
Pingleton; Edward D. et al.	US 20120241076 A1
O'Connell; Barry et al.	US 20170080178 A1
Wilson; Scott et al.	US 20100114070 A1
Viitala, Daniel W.	US 20030078564 A1
O'Day; Therese et al.	US 20120035586 A1
Samson; Gene et al.	US 5462523 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 571-272-2590
Fax 571-273-2590
Email Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781